No. 98-40868
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 98-40868
                          Summary Calendar



UNITED STATES OF AMERICA,

                                             Plaintiff-Appellee,

versus

GILBERTO ROMERO-ADAME,

                                             Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. M-97-CR-255-1
                       - - - - - - - - - -

                            June 28, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gilberto    Romero-Adame   argues      that   the   evidence     was

insufficient to support his convictions for conspiracy and for

possession with intent to distribute heroin.       Viewing the evidence

in the light most favorable to the jury’s verdict, it showed that

Romero directed the manner in which two loads of heroin were to be

distributed to an undercover agent by his coconspirators.       The

evidence did not show a mere buyer-seller relationship between

Romero and his coconspirators. A rational trier of fact could have


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 98-40868
                                       -2-

found Romero guilty of the charges beyond a reasonable doubt.

United States v. Pena-Rodriguez, 110 F.3d 1120, 1123 (5th Cir.

1997); United States v. Casel, 995 F.2d 1299, 1306 (5th Cir. 1993).

     Romero argues that there was a fatal variance between the

indictment    and    the    evidence      presented    at     trial   because    the

indictment charged a single conspiracy and multiple conspiracies

were proved at trial.             Assuming that the evidence showed the

existence of multiple conspiracies, Romero failed to show that the

introduction of such evidence deprived him of a fair trial.                      The

evidence concerning a sale of heroin that was not supplied by

Romero was not complex and did not result in the transference of

the guilt of a codefendant to Romero.                Romero has failed to show

that the limited variance between the indictment and the evidence

presented affected his substantial rights.               Therefore, this claim

has no merit.       Pena-Rodriguez, 110 F.3d at 1126-28.

     Romero   argues       that   the     district    court    clearly   erred    in

increasing his offense level for the obstruction of justice based

on his failure to disclose foreign convictions. There was reliable

evidence in the presentence report and the record that Romero was

specifically questioned about his past arrests and convictions in

the United States and Mexico, and Romero willfully failed to

disclose material information to the probation officer. Therefore,

the district court did not clearly err in imposing the adjustment

for obstruction of justice.             See United States v. Tello, 9 F.3d
1119,   1122-23         (5th       Cir.      1993);      U.S.S.G.        §   3C1.1

comment,(n.4(d)(h)).
                             No. 98-40868
                                  -3-

     Romero argues that the district court erred in considering his

foreign convictions in determining his sentence.     Even if Romero

did not waive this issue, he failed to raise the objection in the

district court and, thus, the issue is subject to plain error

review.   The district court did not misapply the guidelines in

considering the foreign convictions at sentencing. See U.S.S.G. §§

4A1.2(h), 4A1.3, p.s.     Further, Romero’s substantial rights were

not affected by such consideration and, thus, it did not constitute

plain error.     See United States v. Calverley, 37 F.3d 160, 162-64

(5th Cir. 1994) (en banc).

     AFFIRMED.